--------------------------------------------------------------------------------

 
Exhibit 10.3
 
APPLIED DIGITAL SOLUTIONS, INC.
 
MASTER SECURITY AGREEMENT
 


To:
Laurus Master Fund, Ltd.
 
c/o M&C Corporate Services Limited
 
P.O. Box 309 GT
 
Ugland House
 
South Church Street
 
George Town
 
Grand Cayman, Cayman Islands

 
Date: August 24, 2006
 
To Whom It May Concern:
 
1. To secure the payment of all Obligations (as hereafter defined), APPLIED
DIGITAL SOLUTIONS, INC., a Missouri corporation (the “Company”), each of the
other undersigned parties (other than Laurus Master Fund, Ltd., (“Laurus”)) (if
any) and each other entity that is required to enter into this Master Security
Agreement (if any) (each an “Assignor” and, collectively, the “Assignors”)
hereby assigns and grants to Laurus a continuing security interest in all of the
following property now owned or at any time hereafter acquired by such Assignor,
or in which such Assignor now has or at any time in the future may acquire any
right, title or interest (the “Collateral”): all cash, cash equivalents,
accounts, accounts receivable, deposit accounts, inventory, equipment, goods,
fixtures, documents, instruments (including, without limitation, promissory
notes), contract rights, general intangibles (including, without limitation,
payment intangibles and an absolute right to license on terms no less favorable
than those current in effect among such Assignor’s affiliates), chattel paper,
supporting obligations, investment property (including, without limitation, all
partnership interests, limited liability company membership interests and all
other equity interests owned by any Assignor except for investment property
otherwise covered in the Stock Pledge Agreement dated as of the date hereof
among the Company, Computer Equity Corporation, and Laurus and investment
property set forth on Schedule 1 hereto), letter-of-credit rights, trademarks,
trademark applications, tradestyles, patents, patent applications, copyrights,
copyright applications and other intellectual property in which such Assignor
now has or hereafter may acquire any right, title or interest, all proceeds and
products thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefor. Except as otherwise
defined herein, all capitalized terms used herein shall have the meanings
provided such terms in the Securities Purchase Agreement referred to below. All
items of Collateral which are defined in the UCC shall have the meanings set
forth in the UCC.  For purposes hereof, the term “UCC” means the Uniform
Commercial Code as the same may, from time to time, be in effect in the State of
New York; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Laurus’ security interest in any
 

     

--------------------------------------------------------------------------------


Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions;
provided further, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.
 
2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the Company and Laurus (the “Securities
Purchase Agreement”) and (ii) the Related Agreements referred to in the
Securities Purchase Agreement (the Securities Purchase Agreement and Related
Agreements , as each may be amended, modified, restated or supplemented from
time to time, excluding the Common Stock Purchase Warrant and the Warrant Shares
as defined in the Securities Purchase Agreement, collectively, the “Documents”),
and in connection with any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, and in connection with any other
indebtedness, obligations or liabilities of each such Assignor to Laurus,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise,
including, without limitation, obligations and liabilities of each Assignor for
post-petition interest, fees, costs and charges that accrue after the
commencement of any case by or against such Assignor under any bankruptcy,
insolvency, reorganization or like proceeding (collectively, the “Debtor Relief
Laws”) in each case, irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against any Assignor
under any Debtor Relief Law. Notwithstanding anything to the contrary contained
herein, upon payment of the Obligations under the Note in full in immediately
available funds, this Agreement shall automatically terminate and be without
further force or effect.
 
3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Laurus that:
 
(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide Laurus thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;
 
(b) its legal name is as set forth in its Articles of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A, and it will provide Laurus thirty (30) days’ prior
written notice of any change in its legal name;
 

 
 2
 

--------------------------------------------------------------------------------


(c) its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in its organizational identification number;
 
(d) it is the lawful owner of its Collateral and it has the sole right to grant
a security interest therein and will defend the Collateral against all claims
and demands of all persons and entities;
 
(e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations, (ii)
Encumbrances securing indebtedness of each such Assignor not to exceed $250,000
in the aggregate for all such Assignors, (iii) Encumbrances related to
intercompany liabilities, (iv) Encumbrances outstanding as of the Closing Date
and disclosed to Laurus on the Schedules attached to the Securities Purchase
Agreement, and (v) Encumbrances that are expressly subordinated to the
Obligations to the reasonable satisfaction of Laurus;
 
(f) it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;
 
(g) it will not, without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise (unless
the proceeds of such sale, exchange, lease or disposal shall be used to repay
then outstanding Obligations), except for (A) the payment of obligations of the
Company in the ordinary course of business and (B) the sale of inventory in the
ordinary course of business and for the disposition or transfer in the ordinary
course of business during any fiscal year of obsolete and worn-out equipment or
equipment no longer necessary for its ongoing needs, having an aggregate fair
market value of not more than $250,000 and only to the extent that:
 
(i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, to repay then outstanding Obligations, or to pay general corporate
expenses; or
 
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;
 
(h) it will insure or cause the Collateral to be insured in Laurus’ name (as an
additional insured and lender loss payee) against loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as Laurus shall
specify in amounts and under policies by insurers acceptable to Laurus and all
premiums thereon shall be paid by such Assignor and the policies delivered to
Laurus. If any such Assignor fails to do so,
 

 
 3
 

 

--------------------------------------------------------------------------------


 
 Laurus may procure such insurance and the cost thereof shall be promptly
reimbursed by the Assignors, jointly and severally, and shall constitute
Obligations;
 
(i) it will expressly agree that if additional loss payees and/or lender loss
payees, other than Laurus, are named to the Collateral, Laurus will always be
assigned to first lien position until all Laurus obligations have been met;
 
(j) it will at all reasonable times allow Laurus or Laurus’ representatives
reasonable access to and the right of inspection of the Collateral; and
 
(k) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and nonappealable
decision).
 
4. The occurrence of either of the following events shall constitute an event of
default under this Master Security Agreement (each, an “Event of Default”): (a)
(i) the occurrence of an Event of Default (as defined in the Note); or (b) any
material portion of the Collateral shall be damaged, destroyed or otherwise lost
and such damage, destruction or loss is not covered by insurance.
 
5. Remedies. In case an Event of Default shall have occurred and is continuing,
Laurus may: (i) Transfer any or all of the Collateral into its name, or into the
name of its nominee or nominees;(ii) exercise all corporate rights with respect
to the Collateral including, without limitation, all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any shares of the Collateral as if it were the absolute owner thereof,
including, but without limitation, the right to exchange, at its discretion, any
or all of the Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Company thereof, or upon the
exercise by the Company of any right, privilege or option pertaining to any of
the Collateral, and, in connection therewith, to deposit and deliver any and all
of the Collateral with any committee, depository, transfer agent, registrar or
other designated agent upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it; and
(iii) subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Laurus, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Laurus in its sole discretion may determine, or as may be required by
applicable law. The Company hereby waives and releases any and all right or
equity of redemption, whether after sale hereunder. At any such sale, unless
prohibited by applicable law, Laurus may bid for
 

 
 4
 

--------------------------------------------------------------------------------


and purchase the whole or any part of the Collateral so sold free from any such
right or equity of redemption. All moneys received by Laurus hereunder, whether
upon sale of the Collateral or any part thereof or otherwise, shall be held by
Laurus and applied by it in repayment of the Obligations. No failure or delay on
the part of Laurus in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder. Laurus shall have no duty as to the collection or protection
of the Collateral or any income thereon nor any duty as to preservation of any
rights pertaining thereto, except to apply the funds in accordance with the
requirements of Section 10 hereof. Laurus may exercise its rights with respect
to property held hereunder without resort to other security for or sources of
reimbursement for the Obligations. In addition to the foregoing, Laurus shall
have all of the rights, remedies and privileges of a secured party under the
Uniform Commercial Code of New York (the “UCC”) regardless of the jurisdiction
in which enforcement hereof is sought.
 
6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any other deposit accounts in the name of any Assignor and
controlled by Laurus.
 
7. Upon the occurrence and during the continuance of an Event of Default, each
Assignor hereby appoints Laurus, or any other Person whom Laurus may designate
as such Assignor’s attorney, with power to: (a)(i) execute any security related
documentation on such Assignor’s behalf and to supply any omitted information
and correct patent errors in any documents executed by such Assignor or on such
Assignor’s behalf; (ii)  to file financing statements against such Assignor
covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); (iii) sign such Assignor’s name on any invoice or
bill of lading relating to any accounts receivable, drafts against account
debtors, schedules and assignments of accounts receivable, notices of
assignment, financing statements and other public records, verifications of
accounts receivable and notices to or from account debtors; and (iv) to do all
other things Laurus deems necessary to reasonably carry out the terms of Section
1 of this Master Security Agreement; and (b) upon the occurrence and during the
continuance of an Event of Default; (v) endorse such Assignor’s name on any
checks, notes, acceptances, money orders, drafts or other forms of payment or
security that may come into Laurus’ possession; (vi) sign such Assignor’s name
on any invoice or bill of lading relating to any accounts receivable, drafts
against account debtors, schedules and assignments of accounts receivable,
notices of assignment, financing statements and other public records,
verifications of accounts receivable and notices to or from account debtors;
(vii) verify the validity, amount or any other matter relating to any accounts
receivable
 

 
 5
 

--------------------------------------------------------------------------------


by mail, telephone, telegraph or otherwise with account debtors; (viii) do all
other things necessary to carry out this Agreement, any other Related Agreement
and all other related documents; and (ix) notify the post office authorities to
change the address for delivery of such Assignor’s mail to an address designated
by Laurus, and to receive, open and dispose of all mail addressed to such
Assignor. Each Assignor hereby ratifies and approves all acts of the attorney
and neither Laurus nor the attorney will be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law other than
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
 
8. Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Laurus as follows:
 
(a) First, to the payment of all costs, reasonable expenses and charges of the
Laurus and to the reimbursement of the Laurus for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral),
attorneys’ fees and reasonable expenses, court costs, any other fees or expenses
incurred or expenditures or advances made by Laurus in the protection,
enforcement or exercise of its rights, powers or remedies hereunder;
 
(b) Second, to the payment of the Obligations, in whole or in part, in such
order as the Laurus may elect, whether or not such Obligations is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-615(a)(3) of the UCC;
and
 
(d) Fourth, to the extent of any surplus, to the Assignors or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
the Assignors shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Laurus to collect such deficiency
 
9. No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding. Laurus shall have the right to enforce any
one or more of the remedies available to Laurus, successively, alternately or
concurrently. Each Assignor agrees to join with Laurus in executing such
documents or other instruments to the extent required by the UCC in form
satisfactory to Laurus and in executing such other documents or instruments as
may be required or deemed necessary by Laurus for purposes of affecting or
continuing Laurus’ security interest in the Collateral.
 

 
 6
 

--------------------------------------------------------------------------------


10. The Assignors shall jointly and severally pay all of Laurus’ out-of-pocket
costs and expenses, including reasonable fees and disbursements of in-house or
outside counsel and appraisers, in connection with the preparation, execution
and delivery of the Documents as set forth in the Securities Purchase Agreement,
and in connection with the prosecution or defense of any action, contest,
dispute, suit or proceeding concerning any matter in any way arising out of,
related to or connected with any Document. The Assignors shall also jointly and
severally pay all of Laurus’ reasonable fees, charges, out-of-pocket costs and
expenses, including fees and disbursements of counsel and appraisers, in
connection with (a) the preparation, execution and delivery of any waiver, any
amendment thereto or consent proposed or executed in connection with the
transactions contemplated by the Documents, (b) Laurus’ obtaining performance of
the Obligations under the Documents, including, but not limited to the
enforcement or defense of Laurus’ security interests, assignments of rights and
liens hereunder as valid perfected security interests, (c) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (d) any appraisals or re-appraisals of any property (real or
personal) pledged to Laurus by any Assignor as Collateral for, or any other
Person as security for, the Obligations hereunder and (e) any consultations in
connection with any of the foregoing. The Assignors shall also jointly and
severally pay Laurus’ customary bank charges for all bank services (including
wire transfers) performed or caused to be performed by Laurus for any Assignor
at any Assignor’s request or in connection with any Assignor’s loan account (if
any) with Laurus. All such costs and expenses together with all filing,
recording and search fees, taxes and interest payable by the Assignors to Laurus
shall be payable on demand and shall be secured by the Collateral. If any tax by
any nation or government, any state or other political subdivision thereof, and
any agency, department or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(each, a “Governmental Authority”) is or may be imposed on or as a result of any
transaction between any Assignor, on the one hand, and Laurus on the other hand,
which Laurus is or may be required to withhold or pay, the Assignors hereby
jointly and severally indemnify and hold Laurus harmless in respect of such
taxes, and the Assignors will repay to Laurus the amount of any such taxes which
shall be charged to the Assignors’ account; and until the Assignors shall
furnish Laurus with indemnity therefor (or supply Laurus with evidence
satisfactory to it that due provision for the payment thereof has been made),
Laurus may hold without interest any balance standing to each Assignor’s credit
(if any) and Laurus shall retain its liens in any and all Collateral
 
11. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to Laurus hereunder shall inure to the benefit of Laurus’
successors and assigns. The term “Laurus” as herein used shall include Laurus,
any parent of Laurus’, any of Laurus’ subsidiaries and any co-subsidiaries of
Laurus’ parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of each of the foregoing, and shall bind
the representatives, successors and assigns of each Assignor.
 

 
 7
 

--------------------------------------------------------------------------------


12. Each Assignor hereby consents and agrees that the state or federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Assignor hereby waives
any objection which it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Each Assignor hereby waives personal
service of the summons, complaint and other process issues in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by registered or certified mail addressed to such assignor at the address
set forth on the signature lines hereto and that service so made shall be deemed
completed upon the Assignor’s actual receipt thereof.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.
 
13. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.
 
14. All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 
15. This Master Security Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed an original signature hereto.
 

 
 8
 

--------------------------------------------------------------------------------


Very truly yours,
APPLIED DIGITAL SOLUTIONS, INC.
 
By: /s/ Evan C. McKeown                             
Name:     Evan C. McKeown
Title:       SVP & CFO
Address: 1690 S. Congress Ave. #200
                 Delray Beach, FL 33445
 
ACKNOWLEDGED:
 
LAURUS MASTER FUND, LTD.
 
By: /s/ David Grin                                  
Name:  David Grin
Title     Director
 


 

 
 9
 


--------------------------------------------------------------------------------



 
SCHEDULE A

     
Entity
Jurisdiction of
Formation
Organization Identification Number
Applied Digital Solutions, Inc.
Missouri
00380703
                                   

 
 
 

 
10 
 


--------------------------------------------------------------------------------



 
Schedule 1
 
1.  7.61% interest in Signature Industries Limited owned by the Company
consisting of 45,675 shares of its common stock.
 
2.  5,833,334 shares of VeriChip Corporation’s common stock.
 

 
 11
 


